Case: 12-16567   Date Filed: 10/25/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 12-16567
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:12-cr-00170-JA-GJK-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


TROY HENRY,
a.k.a Troy P,

                                                         Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 25, 2013)

Before MARCUS, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-16567     Date Filed: 10/25/2013   Page: 2 of 2


      Tom Dale, counsel for Troy Henry in this direct criminal appeal, has moved

to withdraw from further representation of the appellant and filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Henry’s convictions and sentences are AFFIRMED.




                                         2